Title: To James Madison from Irenée Amelot de Lacroix, [3 January 1814]
From: Lacroix, Irenée Amelot de
To: Madison, James


        
          Sir,
          Philadelphia. [3 January 1814]
        
        The many distinguished favors which I am proud of having received from your Excellency, embolden me to have recourse to you, in this, the most trying moment of my life, when I stand most in need of your high protection. Mrs. De La Croix, who will have the honor to deliver you this letter, will inform you of the unfortunate circumstances under which I am placed, and of the object of my application to you for relief. You will surely excuse my not being more explicit in this letter; born and bred in the midst of camps, I am little skilled in the ordinary affairs of life, and would not, at any rate, place you between your duty and your personal wishes. This only I beg you to be assured of, that if I have not known or understood the laws of the country in which I live and to which I would willingly devote my life and services; if I have misunderstood the views and wishes of this government, and acted in opposition when I thought I was acting in conformity to both, my head and not my heart is in fault.
        In this unfortunate situation, Sir, my reliance is on the generosity of your mind, and on your knowledge of the frank honesty of the soldier who addresses you. I beg you will not suffer an honorable life to be tarnished, and that you will take such means, consistent with the policy and dignity of your government, as will liberate me from a prison, a trial, and their concomitant horrors. I am ready and willing to give you any pledge, that you will not have reason to complain of my future conduct, and shall cheerfully submit to whatever terms you may impose. I have the honor to be, With the greatest respect, Sir, Your Excellency’s Most obedient humble servant,
        
          Ir. Amelot De La Croix
        
      